UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-8027



JEROME W. RAINEY,

                                              Plaintiff - Appellant,

          versus


LIEUTENANT FORD; SERGEANT POWELL,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (2:06-cv-02267-GRA)


Submitted:   July 23, 2007                 Decided:   August 3, 2007


Before MOTZ and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jerome W. Rainey, Appellant Pro Se.      Benjamin Albert Baroody,
Samuel F. Arthur, III, AIKEN, BRIDGES, NUNN, ELLIOTT & TYLER, PA,
Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jerome W. Rainey appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint as moot.                   We have

reviewed the record and find no reversible error.                We affirm the

district court’s judgment, however, on the modified grounds that

Rainey   failed    to   establish     he   received   more    than    de   minimus

injuries as a result of the alleged use of excessive force.                      See

Norman v. Taylor, 25 F.3d 1259, 1263 (4th Cir. 1994).                We grant the

Appellees’ motion to strike Rainey’s exhibits one through ten

attached to his informal brief.            We deny Rainey’s pro se motion to

vacate and remand.        We dispense with oral argument because the

facts    and    legal   contentions    are    adequately     presented      in   the

materials      before   the   court   and     argument   would   not       aid   the

decisional process.



                                                                           AFFIRMED




                                      - 2 -